Dresser et al v. Page et al                                         















IN THE
TENTH COURT OF APPEALS
 

No. 10-89-147-CV

        DRESSER INDUSTRIES, INC. AND
        HOUSTON FISHING TOOLS COMPANY,
                                                                                               Appellants
        v.

        PAGE PETROLEUM, INC., ET AL.,
                                                                                               Appellees
 

From the 25th District Court
Colorado County, Texas
Trial Court # 15,365
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

          Appellant Houston Fishing Tools Company and Appellant Dresser Industries, Inc., filed
motions to dismiss their appeal, each stating that the underlying dispute had been fully
compromised and settled and they no longer desired to prosecute this appeal.  They request that
all costs be assessed against the party incurring same.
          Appellants further state that notice of the request for dismissal has been provided to all
other parties to the appeal as reflected by the certificates of service attached to their motions.
          Appellants' requests are hereby granted and the appeal is dismissed.
                                                                                                                          PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Dismissed
Opinion delivered and filed December 15, 1993
Do not publish